Title: To James Madison from Thomas Poindexter Jr., 4 September 1819
From: Poindexter, Thomas, Jr.
To: Madison, James


SirElba, Spotsyla, Septr 4th 1819.
Inclosed you will receive a deed of conveyance from you and Mrs. Madison, to Mr. Edge, for the land I sold him, belonging to you in this county, c⟨on⟩taing by a recent survey 90. acres; some time since, I sent you a simalar deed by Mr. Tood [sic], in that deed I had omitted the courses, because I had not at that time, any paper or information of any kind, by which I could find them out, and I supposed that you, probably had, and that if you had, you could have inserted them before you executed the deed; subjoined to this deed, is a certificate, that the justices, before whom you and Mrs. Madison must acknowledge the deed inclosed, must sign by a late law of the Virginia Legislature a commission to take the relinquishment of a feme covert’s dower, is dispensed, and a mere certificate of two justices is sufficient, both as to the dower, and also the admission to record, of the deed. If convenient execute the deed, and inclose it to me, without delay first because the 75. days will soon expire and secondly because, I shall about the 1st. of Ocr, start to the western count[r]y, and if I do not deliver the deed properly authenticated, before I start, I can not get the bond, till my return, and consequently the reception of the mony will be very much procrastinated; Be so good, as to inform me in your answer to this letter, whether you wish me, when I get the bond to retain it, till ’tis due and then collect it, or to remit it to you; if it is your wish for me to collect it, I will attend to it, with punctual diligence. With esteem your friend &c.
Thos. Poindexter Jr.
